NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


                                                          Civil Action No.: 15-8374 (JLL)
 CHINEDU IBRAHIM ALT,

                    Plaintiff,                                        OPINION

 v.

 CITY OF NEWARK, et ct1.,

                    Defendants.


LINARES, Chief District Judge.

        This matter comes before the Court by way of Plaintiff Chinedu Ibrahim Au’s request for

equitable relief in the form of twelve changes to the Newark Municipal Court system’s policies

and procedures for accommodating participants with hearing disabilities.           (ECF No. 141).

Defendant City of Newark (“the City”) has opposed the request. (ECF No. 142). For the following

reasons, the Court denies Plaintiffs request as moot.



                                     I.    BACKGROUND

        The facts underlying this dispute have been described by the Court on several occasions,

including in the Court’s Opinion denying the City’s motion for summary judgment. (ECF No.

96). Accordingly, and in the interests of judicial economy, the Court includes an abbreviated

statement of the factual and procedural history to the extent such background is relevant to the

instant request.

        In July of 2015, Plaintiff, an individual with a hearing disability, became aware that he had
two parking tickets. (ECF No. 115 at 3). Using Relay Service, a text-based service provided by

Sprint Mobile IP, Plaintiff contacted a Newark Municipal Court customer service representative

to schedule a hearing, and informed the representative that he was deaf and would require an

American Sign Language (“ASL”) interpreter to be present. (ECF No. 115 at 3; ECF No. 96 at 2).

The representative saved a note in Plaintiffs case file indicating his need for an ASL interpreter.

(ECF No. 96 at 2). However, when Plaintiff arrived at his hearing on July 21, 2015, no ASL

interpreter was present, and Plaintiff was forced to communicate with Municipal Court Judge

Vanessa Williams-Powell and court staff using a combination of writing, gesturing, and lip—

reading. (ECF No. 96 at 2-4). Because of the absence of an intel-preter, Plaintiffs hearing was

adjourned to August 7, 2015, and Judge Williams-Powell directed that an ASL interpreter be

reserved for that hearing. (ECF No. 141-1 at 2). Plaintiff used Relay Service to contact the Newark

Municipal Court a second time to request an AS L interpreter for his August hearing, and a

customer service representative again noted Plaintiffs request in his case file. (ECF No. 11 5 at

3). Again, however, when Plaintiff appeared for his hearing on Actgcist 7, 2015, no interpreter was

present. (ECF No. 115 at 3). Plaintiffs two parking tickets were then dismissed at the prosectitor’s

request. (ECF No. 115 at 4),

       In November of 2015, Plaintiff sued the City, the State of New .Iersey, and the

Administrative Office of the Courts of New Jersey’ for violations of Title II of the Americans with

Disabilities Act (“ADA”), 42 U.S.C.   §   1213 1 etscq.. Section 504 of the Rehabilitation Act (“RA”),

29 LS.C.   §   794. and the New Jersey Law Against Discrimination (“NJLAD”). N.J.S.A. 10:5—1 et

seq., seeking injunctive relief and damages for emotional suffering. (ECF No. 1).



The Court has since dismissed the State of New Jersey and the Administrative Office of the Courts of
New Jersey as Defendants, finding that the Newark Municipal Court was not a “program” provided by the
State and that Newark Municipal Court employees were not employees of the State for purposes of
vicarious liability under the relevant statutes. (ECF No. 96 at 8 10).
        Following the filing of this lawsuit, James Simpson, then Director of the Newark Municipal

Court, commenced an investigation into the circumstances underlying Plaintiffs claims. (ECF

No. 96 at 5). Although the Municipal Court had a contract in place with CQ Fluency, an agency

that provides ASL interpreting services, Mr. Simpson’s investigation revealed that the Municipal

Court failed to contact an ASL interpreter for either of Plaintiffs scheduled hearings. (ECF No.

141-1 at 2—3).    The then-operative Municipal Court policy •for arranging interpreter services

required Court Administrators to provide a “Certified Court Interpreter Request form” to

Municipal Court employee Thilita Brown-Adamson, who would then contact the agency to

schedule the interpreter. (ECF No. 141-1 at 3). However, Plaintiff alleges that there were no

procedures in place to ensure that an individual’s request for an interpreter placed through the

customer service call center would reach a Court Administrator in the first place. (ECF No. 141

at 2). Sandra Henderson, the Court Administrator assigned to Judge Williams-Powell at the time

of Plaintiffs first hearing, admitted that she did not review the case notes in Plaintiffs file and did

not have a practice of reviewing case notes in general. (ECF No. 141-1 at 2; ECF No. 96 at 2).

       Mr. Simpson’s investigation concluded that “the       court   administrator neglected to follow

established protocol for ordering interpreters” and suspended Ms. Henderson for one day. (ECF

No. 141-1 at 2, 3). On December 7, 2015, Newark Municipal Court Chief Judge Victoria F. Pratt

issued an internal memorandum updating the Municipal Court’s procedures for arranging ASL

interpreters. (ECF No. 141-2). The new policy reqcnred customer service representatives who

receive requests for ASL interpreters to: “1) Make a notation in the comments section of the screen;

and 2) Complete and submit [a] ‘Certified Court Interpreter Request Form’ to Thilita Brown

Adamson,” a copy of which Judge Pratt attached to the memorandum. (ECF No. 141-2). The new

policy therefore shifts responsibility for contacting Ms. Brown-Adamson (who then schedules the
mtei]weter) from a Court Administrator to customer service representatives, who receive

interpreter requests directly from Municipal Court participants, intending thereby to alleviate the

breakdown that caused the oversight in Plaintiffs case.

        On December 22, 2017, the City moved for summary judgment, arguing that it was entitled

tojuctgment as a matter of law on Plaintiffs claims for compensatory relief and that Plaintiff lacked

standing to pursue injunctive relief because the aforementioned policy changes rendered Plaintiffs

claims moot. (ECF Nos. 77—78). The Court rejected both arguments, denying the City’s motion

for summary jcidgment on May 11, 2018, (ECF No. 96), and denying the City’s motion for

reconsideration on August 7,2018, (ECF No. 109). The parties later settled Plaintiffs claims at a

settlement conference held on February 25, 2019, the eve of trial. (ECF No. 139). As part of that

settlement, the parties agreed to submit briefing on the issue of appropriate equitable relief and to

leave that issue for the Court’s determination, which is the matter presently before the Court. (ECF

No. 139: ECF No. 141 at I).

        Plaintiff argues that, while the policy change implemented by the Municipal Court’s

December 7, 2015 memorandum “addresses a gap that may pctrtially be to blame for [the City’s]

failtire to provide [Plaintiffi with an interpreter at his first court date,” the revision ciltimately “fails

to address the systemic lack of awareness and proper training on how to address and evaluate the

unique communication needs of deaf individuals.” (ECF No. 141 at 2). Plaintiff maintains that

the changes fail to address the fact that, under the City’s current policy, “only certain members of

cocti-t staff are tasked with ensuring that interpreter requests are properly addressed,” a failure

which “leav[es] gaps in the system for similarly-situated deaf and hard-of-hearing individuals to

face discrimination on the basis of their disability.” (ECF No. 141 at 2—3). As a result. Plaintiff

seeks an order directing the City to implement a set of twelve policies or procedures. (See ECF



                                                     4
No. 141 at 4-5). The City responds generally that all requested changes have already been

implemented eitherby the City orby the State ofNew Jersey, and that therefore Plaintiffs requests

fir relief should be denied as moot (ECF No. 142 at 1—3). The City’s response is supported by a

certification from Newark Municipal Court Director Denise Bivins (successor to Mr. Simpson),

who has personal knowledge of current policy and practice. (ECF No. 142-1 (“Bivins Cert”)).

The Court will address each of Plaintiffs twelve requests in turn.



                                       IL     LEGAL STANDARD

           Title iT of the ADA, Section 504 of the RA, and the NJLAD prohibit discrimination by

public entities based on a person’s disability. 42 U.S.C.        § 12132 (ADA Title II); 29 U.S.C. § 794
(RA Section 504); NJ.S.A. 10:5—12(0 (NJLAD). Courts apply the same framework when

addressing disability discrimination claims brought under these three statutes?                   Chisoim v.

McManimon, 275 F.3d 315, 324 n.9 (3d Cir. 2001). The Court thereibre looks to Title II of the

ADA and related federal regulatory guidance in considering Plaintiffs claims for equitable relief

Id. C’[W]e will confine our discussion to the ADA with the understanding that the principles will

apply equally to the [RA] and NJLAD claims.”).

           Title II ofthe ADA provides that “no qualified individual with a disability shall, by reason

of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.” 42

U.S.C. § 12132. ADA implementing regulations “require public entities to take ‘appropriate steps’

to ensure that communication with a disabled person is as effective as communication with others.”

Chisoim, 275 F.3d at 325 (quoting 28 C.F.R. § 35.160(a)). This includes the obligation to “furnish


2
    Section 504 of the RA applies only to public entities that receive federal financial assistance. 29 U.S.C.
    § 794(a).
                                                       S
appropriate auxiliary aids and services    where necessary to afford   individuals with disabilities

an equal opportunity to participate in, and enjoy the benefits of a service, program,     or activity of


a public entity.” 28 C.F.R.   § 35.1 60(b)( 1).
            In determining what type of auxiliary aid and service is necessary, a public
            entity shall give primary consideration to the requests of the individual with
            disabilities. [28 C.F.R. §] 35.160(b)(2). for deaf and hearing-impaired
            persons, auxiliary aids and services include:

                   Qualified interpreters, notetakers, transcription services,
                   written materials, telephone handset amplifiers, assi stive
                   listening devices, assistive listening systems, telephones
                   compatible with hearing aids, closed caption decoders, open
                   and closed captioning, telecommunications devices for deaf
                   persons (TDD’s), videotext displays, or other effective
                   methods of making aurally delivered materials available to
                   individuals with hearing impairments.

            2$ C.F.R.   § 35.104(1). The Appendix to the regulations explains that:
                   [A]lthough in some circumstances a notepacl and written
                   materials may be sufficient to permit effective
                   commcinication. in other circumstances they may not be
                   sufficient. For example, a qcialified interpreter may be
                   necessary when the information being communicated is
                   complex, or is exchanged for a lengthy period of time.
                   Generally, factors to be considered in determining whether
                   an interpreter is required include the context in which the
                   communication is taking place, the number of people
                   involved, and the importance of the communication.

           2$ C.F.R. Pt. 35, App. A.

Chisolm, 275 F.3d at 325—26.         ‘[A] public entity may be relieved of its duty [to furnish

accommodations to participants with disabilities] only upon proving that, considering all funding

and operating resources available, the proposed action would result in either (1) a fundamental

alteration in the nature of the service, program or activity or (2) undue tinancial or administrative

burdens.” Id. at 325 (citing 2$ C.F.R.    § 35.164).   “A public entity claiming the exemption must

also take alternative action not resulting in such an alteration or burden, but nevertheless ensuring,


                                                   6
to the maximum extent possible, that disabled individuals receive the public entity’s benefits

and/or services.”   id.




                                      III.    ANALYSIS

      1. Request No. I

            The City ofNewark will conduct an assessment of the communication needs
            of deaf and hard of hearing participants at the Newark Municipal Court to
            determine which auxiliary aids and services are necessary, taking the
            preference of the participant into primary consideration.

(ECf No. 141 at 4). The City argues that the protocol for assessing individuals’ communication

needs is handled by the State, which has already made appropriate policy changes. (ECF No. 142

at I). This Court previously dismissed the State as a defendant in this action. despite the fact that

the Municipal Court adheres to State Judiciary ADA accommodation policies, reasoning that the

Newark Municipal Court is not a State program under N.J.S.A. 23:12—1, and that interpreter

services are made available and provided by the Municipal Court, not the State. (ECF No. 96 at

8-9). Nevertheless, current State policies provide relevant context to the present inquiry, because

it is that policy on which Newark Municipal Court personnel are trained. (See Bivins Cert.    ¶   13).

         following the investigation into the circumstances underlying Plaintiffs case, former

Municipal Court Director James Simpson reported his findings to the State in a letter to Essex

County Municipal Presiding Judge Anthony J. Frasca. (ECF No. 141-1). The State has since

“revised its training to incicide [Plaintiffs] case as an example of how services can be improved

and the importance of giving primary consideration to a litigant’s preferences.” (ECF No. 142 at

1).   The current publicly-available State Judiciary ADA policy lists the following examples of

accommodations that the Judiciary can provide:


        .   Interpreters: American Sign Language (ASL). Certified Deaf Interpreters

                                                 7
            (CDI), oral interpreters, tactile interpreters for people who are deaf and
            blind[,] and transliterators
        •   Computei Aided Real-time Transcription (CART) services, text in
            alternative formats, such as Braille, audio access[,] and Assistive Listening
            Devices (ALD)
        •   Readers and notetakers
        •   Alternative seating arrangements and locations
        •   Modified schedules

The I’Li    Judiciary ‘s   Title II ADA Procedures fbi Access to the Courts by Individuals with

Disabilities (Jan. 2019), at 2, https://www.njcourts.gov/forms/ 1 0775 ada titlell .pdf?c=KZ8.

Participants are invited to communicate their requests to court personnel and/or local appointed

Title II ADA Coordinators via the NJ Relay Service, and recommends making a request two weeks

before a court appearance. Id. at 2—3, 5.

       With respect to the City’s provision of services in accordance with these policies, the City

argues, and the Court agrees, that the Newark Municipal Court “already takes a participant’s

accommodation preferences into primary consideration.”                 (ECf No. 142 at 1).   As will be

addressed below with respect to Request Nos. 2, 3, and 5, the City changed its internal procedures

following Plaintiffs hearings to ensure that individual requests for auxiliary aids, including ASL

interpreters, are accommodated in a timely fashion so that they will be available for an individual’s

first appearance. (ECF No. 142 at 2;         see   also Bivins Cert.     14—16). Updates to the Newark

Municipal Court protocol following its failure to secure an interpreter for Plaintifrs hearings are

geared toward ensuring that requests made by court participants via the call center or a customer

service representative are honored, (ECF No. 141-2). The Court is therefore satisfied that the

Municipal Court will “give primary consideration to the requests of individuals with disabilities”

when considering the type of auxiliary aid or service necessary, as requested by Plaintiff and as

required by 28 C.F.R.      § 35.160(b)(2).

                                                       8
    2. Request Nos. 2—3 and 5

               The City of Newark will provide a qualified A$L Interpreter(s), when
               necessary, for all deaf and hard of hearing participants the Newark
               Municipal Court, for all court appearances, including first appearances.

               The City ofNewark will provide ASL Interpreter(s) or another auxiliary aid
               or service. whichever is necessary, to ensure effective communication at the
               Newark Municipal Court.

               The City of Newark will implement a protocol to secure timely ASL
               interpreting services for participants at the Newark Municipal Court, where
               necessary and appropriate.

(ECF No. 141 at 4). The City responds that the Newark Municipal Court is already committed

to providing qualified ALS Interpreter(s), when necessary, for all deaf and hard of hearing

participants in the Newark Municipal Court.             .   .   .   for all court appearances, including first

appearances.” (ECF No. 142 at 2), and that it “has already implemented a protocol to secure timely

ASL interpreting services,” (ECF No. 142 at 3). The City “continues to fund a contract with CQ

Interpreters,” which offers interpretive services, including ASL interpreters. (Bivins Cei-t.          ¶ 23).
        More importantly, the City cites to its change in policy following the Municipal Court’s

failure to provide an interpreter for Plaintiff. (ECF No. 142 at 2; see atso ECF No. 141-2). As a

result of this change, customer service representatives, rather than Court Administrators, are

“tasked with initiating the process to obtain ASL interpreters,” and representatives have been given

access to interpreter request forms in the call center. (ECF No. 142 at 2; see ct/so Bivins Cert.          ¶I
14—16). The purpose of this shift in responsibility was to ensure the availability of interpreters at

the first hearing of an individual who requests one in advance via the call center. (ECF No. 142

at 2). This change adequately       flits   the gap that caused the failure to secure an interpreter for

Plaintiffs hearings. Rather than merely making a notation in a case file that no one will see,

customer service representatives are        now   responsible for setting in motion the scheduling of the

interpreter.    Indeed, since Plaintiffs hearings in 2015. “the Newark Municipal Court has not

                                                       9
received any complaints from deaf or hard of hearing individuals, concerning the provision of

accommodations.”      (Bivins Cert.   ¶ 24). Accordingly, the Court is satisfied that the City is
committed to and has an established protocol for providing ASL interpreters in a timely fashion

where necessary in the future, These requests are therefore denied as moot.



   3. Request No. 4

           The City of Newark will take steps to provide training to relevant employees
           of the Newark Municipal Court, including, but not limited, judges, court
           officers, court administrators, and court clerks, relative to the policies and
           procedures addressed herein. Said training will include the circumstances
           under which interpretation services will be provided and how such services
           shall be secured when needed or required. All such individuals shall also
           be expressly informed that it is their responsibility to comply with these
           policies and procedures.

(ECF No. 141 at 4). The City responds again that it is not responsible for $tatelevel ADA training

protocols, but that it nevertheless takes steps to ensure its employees understand and comply with

their obligations tinder internal and State policy. (ECF No. 142 at 2). Following the incidents

involving Plaintiff, “all judges, court administrators, and managerial staff, including [Ms. Bivins],

were retrained by the State on the applicable State ADA policies and procedures,” which were

revised to include reference to Plaintifrs case, such that Municipal Court staff “might be more

sensitive [to] and mbre aware of the needs of deaf individuals, miscommunications with those

individuals, and accommodation of those individuals.” (Bivins Cert.           ¶ 11—12). The “updated
training regimen continues to be provided to Newark Municipal Court staff by the State, including

new judges and managerial staff.” (Bivins Cert.         ¶ 13). In order to provide ongoing support to
current staff,3 Ms. Bivins conducts “weekly meetings with the court administrators to review their


 To the extent Plaintiff is concerned about off-the-record conduct by Judge Williams-Powell and a court
officer at Plaintiffs first hearing, those individuals, as well as Ms. Henderson, are no longer employed by
the Municipal Court. (Bivins Cert. ¶ 6-10).
                                                   10
responsibilities under internal court protocols,” including the new protocol for procuring ASL

interpreters, as well as “protocols intended to implement State policies and procedures.” (Bivins

Cert.   ¶   17). The City further assures the Court that “[a]ll managerial staff, inside the courtroom

and out, are aware of their responsibility to initiate the process for requesting interpreting services,

and all non-managerial staff are aware of their responsibility to notify managerial staff of requests

for ASL interpreters.” (Bivins Cert.      ¶   18). For those reasons, and for the reasons stated above

with respect to Request Nos. 2, 3, and 5, the Court is satisfied that Newark Mcmicipal Court

personnel receive adequate training on their responsibilities with respect to the provision of

interpretive services, and accordingly denies this request as moot,



    4. Request Nos. 6—8

               The City of Newark will comply with its obligations to ensure effective
               communication to deaf and hard of hearing individuals at the Newark
               Municipal Court in accordance with Title TI of the Americans with
               Disabilities Act and Section 504 of the Rehabilitation Act.

               The City of Newark will comply with its obligations to ensure meaningful
               access to the services of the Newark Municipal Court to all deaf and hard
               of hearing individuals as required tinder the Americans with Disabilities Act
               and Section 504 of the Rehabilitation Act.

               The City of Newark will not discriminate against any individual on the basis
               of their disability of deafness.

(ECF No. 141 at 4). The City responds that it “is already complying [with] any obligations it may

have under Title II of the ADA and Section 504 of the [RA];” namely, it “finances the contract for

interpreters, including ASL interpreters, and other auxiliary aids,” and it “authorizes personnel

requests from the Newark Municipal Court for discipline.” (ECF No. 142 at 3). The Court finds

that these requests for relief are mere conclusory recitations of the City’s existing legal obligations

under the ADA and RA. Accordingly, these requests are denied.


                                                     Ii
    5. Request No. 9

           The City of Newark shall post notices/signs in public areas throughocit the
           Newark Municipal Court notifying individuals of their rights under the
           Americans with Disabilities Act and Section 504 of the Rehabilitation Act
           of 1973. Scich notices shall include the name and phone number of the City
           of Newark’s ADA/Rehabilitation Act Coordinator.

(ECF No. 141 at 4). The City responds that the Municipal Court “already posts [ADA]          signs   and

notices in each of [its] courtrooms,” attaching photographs of the relevant signage. (ECF No. 142

at 3; ECF No. 142-3). The signs are titled “Notice to the Deaf& Hard of Hearing” and include

the following notice: “You have the right to a sign language interpreter or other reasonable

accommodation if one is required for you to effectively communicate in Court. If you require a

sign language interpreter or other accommodation to communicate, please let us know.” (ECf No.

142-3 at 2—3, 8—9). The signs also include the International Symbol for Access for Hearing Loss

and the International Symbol for Sign Language. These signs are posted throughout the Municipal

Court, where there is “generally one notice on each wall.” (Bivins Cert.    ¶J 19;   see ct/so ECF No.

142-3 at 5—6, 9—10). The Municipal Court also makes available accommodation appeals forms in

every courtroom, which include the following language:

           The Judiciary will provide a reasonable accommodation for court users with
           a disability, enabling them to access and participate in court proceedings,
           programs, services and activities, provided that the accommodation does
           not fundamentally alter the nattire ofajudiciary program, service, or activity
           or impose an undue hardship upon the Judiciary.

           NOTE: You have the right to pursue whatever remedies are available under
           state law (New Jersey Division on Civil Rights) and federal law (U.S.
           Department of Justice). You should be aware that there are time limits for
           filing claims with outside agencies. Check with the outside agency for its
           filing deadlines.

(ECF No. 142—5 at 3). In the event that a participant seeks further information, the “name and

phone number of the Newark Municipal Court’s relevant managerial personnel, including the

Director, is publicly available on the State’s website and on the City’s website.” (ECF No. 142 at

                                                 12
3—4). The State Judiciary Title II ADA Policy, available online, also provides an address and

phone number for a Local Title II Coordinator for Essex County.          7’LJ.   ]ucliciwv ‘s   Title II ADA

Procedures, at 5. The Court is satisfied that the signage currently         on    display in the Newark

Municipal Court, along with the in formation provided by the accommodation appeal forms,

adequately apprises participants of their rights to receive appropriate accommodations cinder the

law. Accordingly, this request is denied as moot.



    6. Request No. 10

             The City of Newark shall appoint a Coordinator to ensure compliance with
             its obligations cinder Title II of the Americans with Disabilities Act and
             Section 504 of the Rehabilitation Act.

(ECF   No.   141 at 4).       The City responds that it already has an ADA Coordinator—Newark

Municipal Cotirt Director Denise Bivins. (ECF No. 142 at 4; Bivins Cert.              ¶   17). Ms. Bivins

conducts “weekly meetings with the court administrators to review their responsibilities under

internal court protocols, [and] protocols intended to implement State policies and procedures.”

(Bivins Cert.   ¶ 1 7).   As the City has already appointed an ADA Coordinator to cover the Municipal

Court—the public entity at issue in Plaintiffs case—the Court denies this request as moot.



   7. Request No. 11

             The City of Newark shall appoint a Grievance Officer and establish a
             grievance procedure for individuals to file grievances regarding the Newark
             Municipal Court’s failctre to provide necessary auxiliary aids and services.

(ECf No. 141 at 4). The City responds that Ms. Bivins is both ADA Coordinator and Grievance

Officer, and that the Municipal Cocirt already follows a grievance procedure. (ECE No. 142 at 4).

The Municipal Court makes complaint forms and accommodation appeal forms available in all

courtrooms. (Bivins Cert.        ¶   2 1—22). The accommodation appeal form invites Municipal Court

                                                     13
participants to “describe   ...   why [they] believe [they] have been denied an effective ADA

accommodation to access and/or participate in any court proceeding, judiciary program, service,

or activity.” (ECF No. 142-5 at 3). The form instructs participants to “contact the local Title II

ADA coordinator” if they need help completing the form, and to “return [the] completed form to

the local Title 11 ADA coordinator” for processing. (ECF No. 142-5 at 3). The form directs

participants that the “[n]ame and contact information for the local Title II ADA coordinators can

be found in the [State] Judiciary Title II ADA procedures for access to the courts by individuals

with disabilities brochure or at njcourts.com.” (ECF No. 142-5). This brochure, created by the

State Judiciary and available online, provides contact information for Local Title II ADA

Coordinators throughout the State, including for Essex County. See N.Y. Judiciary     Title If ADA

Fmcedttres, at 5. Given the appointment of Ms. Bivins as Grievance Officer and the availability

of the accommodation appeal form, the Court finds that the City has already established an

adequate grievance procedure to render this request moot. The request is therefore denied.



   8. Request No. 12

           In the event that a requested necessary ASL interpreter is not provided to a
           participant at the Newark Municipal Court, the City of Newark will
           undertake an investigation as to why such an interpreter was not provided,
           and will take necessary corrective measures based on such investigation.

(ECF No. 141 at 4—5).       The City responds that the Municipal Court “already takes such

investigations,” (ECF No. 142 at 4), including the investigation into the circumstances underlying

Plaintiffs lawsuit, which brought about the disciplinary action against Ms. Henderson, (ECF No.

142-2), and the change in procedure for scheduling interpreters, (ECF No. 141-2). The Court

therefore concludes that, so long as the City continues to take such investigative action following

complaints regarding insufficient hearing disability accommodations, this request is denied.


                                                14
                                   Iv.    CONCLUSION

       for these reasons, Plaintiff’s request foi- equitable relief is denied. An appropriate Ordei

accompanies this Opinion.




DATED: March2Ol9
                                                       SE 1/LINARES
                                                     Chi Judge, United States District Court




                                               15
